Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-9 are under examination. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 1-9 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

The phrase ‘less than’ being a relative term renders the claim 1 vague.  See below. 

Claims 2-9 do not solve the problem of the base claim. As such these are rejected as well. The phrase "substantially free" (in dependent claims 2-5) is defined in the specification.  

Since 0.15% includes 0.00%, action under 35 USC § 102 would result in rejection of claim 1, since Eribulin and its salts are not applicant’s invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Previously presented rejection of claim(s) 1-9 is/are rejected under 35 U.S.C. 103 as obvious over Kaburagi, Tetrahedron Lett. 2007 December ; 48(51): 8967–8971 is maintained for reasons of record.    
Additional reference Dar, J Sep Sci2020;43:105–119 is invoked to address Applicant’s arguments.  

Applicants arguments are not persuasive. 

Eribulin made by Kaburagi is devoid of any impurity, as per Kaburagi disclosure at page 3, first full paragraph, last sentence. Also see Kaburagi page 5 last paragraph and page 6, last paragraph.  Note that the rejection is not under Claim Rejections - 35 USC § 102.  
Eribulin, as noted by Kaburagi is an established drug and motivation to make impurity free drug is within the routine practice of one of skill in the art. 

Focus of Applicant’s argument is to the ratio of products formed.  According to Applicant’s arguments, the ratio here in the Table is not as per claim of <0.15%.  

Purification of organic compounds/drugs is routine in the art of organic chemistry, especially imperative to make materials as drugs.  
For example, see Dar,  Chromatography is an important tool for drug discovery, which details several methods for making pure compounds.  According to MPEP  2144 Supporting a Rejection Under 35 U.S.C. 103 [R-07.2015] “purifying an old product may form the basis of a rejection”.  See section under VII. PURIFYING AN OLD PRODUCT.  The factors to be considered in determining whether a purified form of the old product Eribulin is obvious over the prior art of Kaburagi are fully explained in the previous action. 
The  Supreme  Court in KSR International Co. v. Teleflex Inc.,  550  U.S. 398, 127 S. Ct. 1727, 82 USPQ2d 1385, 1395-97 (2007) identified a number of rationales to support a conclusion of obviousness which are consistent with the proper “functional approach” to the determination of obviousness as laid down in Graham.  The key to supporting any rejection under 35 U.S.C. 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious.  The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103 should be made explicit.
Exemplary rationales that may support a conclusion of obviousness include:
(A)    Combining prior art elements according to known methods to yield predictable results;
(B)    Simple substitution of one known element for another to obtain predictable results;
(C)    Use of known technique to improve similar devices (methods, or products) in the same way;
(D)    Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results;
(E)    “Obvious to try” – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success;
(F)    Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art;
(G)    Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.
Note that the list of rationales provided is not intended to be an all-inclusive list.  Other rationales to support a conclusion of obviousness may be relied upon by Office personnel. Further, a reference is good not only for what it teaches by direct anticipation but also for what one of ordinary skill in the art might reasonably infer from the teachings. (In re Opprecht 12 USPQ 2d 1235, 1236 (Fed Cir. 1989); In re Bode 193 USPQ 12 (CCPA) 1976).  In light of the foregoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).  

Previously presented rejection of claim(s) 1-9 is/are rejected under 35 U.S.C. 103 as obvious over HU, US 10450324is maintained for reasons of record.    Additional reference Dar, J Sep Sci2020;43:105–119 is invoked to address Applicant’s arguments.  


Applicant’s arguments that Hu does not teach or suggest the recited impurities and a 

    PNG
    media_image1.png
    126
    620
    media_image1.png
    Greyscale

are not persuasive for the following reasons.  Anticipating possible impurities of alkylation of amines is within one of skill in the art.  
Though skill level is expected to vary among chemists, the position taken here is that the skilled person here is a process organic chemist well-versed in purification methods, (for example, as found in Dar teaching)s.  The process chemist  
    PNG
    media_image2.png
    21
    130
    media_image2.png
    Greyscale
 alkylation of amine need not stop at monoalkylation  (in this case to make Eribulin) and multiple alkylation of formed alkylamine ((in this case that make(s) recited impurity(ies)).  

    PNG
    media_image3.png
    260
    529
    media_image3.png
    Greyscale

See Henderson, J. Org. Chem. 1962, 27, 12, 4643–4646 page 4643, column B, first full paragraph.  To reiterate, page 9 of previous action pictures the nucleophilic alkylation of ammonia to make the first alkylation product Eribulin.  Subsequent alkylation of Eribulin would result in the formation of impurity V and VI.  While the presence of excess electrophile (IV) guarantees multiple alkylation (and of course unreacted IV as impurity), art-acknowledged order of nucleophilicity of the initially formed primary amine product dictates the chance of formation of secondary and tertiary amines!. 


Purification of organic compounds/drugs is routine in the art of medicinal/pharmaceutical chemistry to make pure materials as drugs.  For example, see Dar,  Chromatography is an important tool for drug discovery, which details several methods for making pure compounds.
According to MPEP  2144 Supporting a Rejection Under 35 U.S.C. 103 [R-07.2015] “purifying an old product may form the basis of a rejection”.  See section under VII. PURIFYING AN OLD PRODUCT.  The factors to be considered in determining whether a purified form of the old product Eribulin is obvious over the prior art of Kaburagi are fully explained in the previous action. 
The  Supreme  Court in KSR International Co. v. Teleflex Inc.,  550  U.S. 398, 127 S. Ct. 1727, 82 USPQ2d 1385, 1395-97 (2007) identified a number of rationales to support a conclusion of obviousness which are consistent with the proper “functional approach” to the determination of obviousness as laid down in Graham.  The key to supporting any rejection under 35 U.S.C. 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious.  The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103 should be made explicit.
Exemplary rationales that may support a conclusion of obviousness include:
(A)    Combining prior art elements according to known methods to yield predictable results;
(B)    Simple substitution of one known element for another to obtain predictable results;
(C)    Use of known technique to improve similar devices (methods, or products) in the same way;
(D)    Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results;
(E)    “Obvious to try” – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success;
(F)    Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art;
(G)    Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.
Note that the list of rationales provided is not intended to be an all-inclusive list.  Other rationales to support a conclusion of obviousness may be relied upon by Office personnel. Further, a reference is good not only for what it teaches by direct anticipation but also for what one of ordinary skill in the art might reasonably infer from the teachings. (In re Opprecht 12 USPQ 2d 1235, 1236 (Fed Cir. 1989); In re Bode 193 USPQ 12 (CCPA) 1976).  In light of the foregoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).  

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIZAL S CHANDRAKUMAR whose telephone number is (571)272-6202. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on (571)272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NIZAL S CHANDRAKUMAR/Primary Examiner, Art Unit 1625